302 N.Y. 670 (1951)
Leo Burdick et al., Individually and as Copartners Doing Business under the Name of Beacon Inn, Appellants and Respondents,
v.
State of New York, Respondent and Appellant. (Claim No. 28910.)
Court of Appeals of the State of New York.
Argued January 12, 1951.
Decided March 8, 1951
Albert E. Hollis, Harold F. Lieb and John W. Hollis for appellants and respondents.
Nathaniel L. Goldstein, Attorney-General (Ronald E. Coleman and Wendell P. Brown of counsel), for respondent and appellant.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, without costs; no opinion.